DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on July 16, 2020.  In virtue of this communication, claims 1-22 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 12 and 22 are objected to because of the following informalities:  
Claim 12, in line 3, --a connector is-- should be inserted between “while” and “uncoupled”
Claim 12, in line 6, “a” should be changed to --the--
Claim 22, in line 5, --a connector is-- should be inserted between “while” and “uncoupled”
Claim 22, in line 8, “a” should be changed to --the--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As claims 1, 12 and 22, the recitation of “wirelessly receive the range at least while the connector is uncoupled from the light fixture” recited in claims 1, 12 and 22 renders the claim indefinite since it is not clear since (1) as in figure 11 of the instant application, an electronic device 100 is being coupled to a light fixture 10 via a connector 60 such that the electronic device 100 is wirelessly received a command or control signal from either a phone 36, an user interface 295 or a remote device 290 to control or adjust the brightness levels of the light fixture 10 thereof; and (2) how is the electronic device 100 (such as NFC 230) wirelessly received a range of the lighting parameter when disconnected to the light fixture 10?; and the brief summary and the detailed description of the specification which are not described this inventive feature thereof.
Claims 2-11 and 13-21 are also rejected under 112 second paragraph as being dependent upon rejected claims 1 and 12, respectively.
Allowable Subject Matter
Claims 1-22 would be allowable if overcome the 112 second paragraph rejection set forth above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Karc et al. – US 2015/0189724
Prior art Wang – US 2006/0044152
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010.  The examiner can normally be reached on Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        May 11, 2021